Case 1:20-cv-04809-TCB Document 82 Filed 01/06/21 Page 1of1

ELEVENTH CIRCUIT TRANSCRIPT INFORMATION FORM

PARTI. TRANSCRIPT ORDER INFORMATION
Appellant to complete and file with the District Court Clerk and the Court of Appeals Clerk within 14 days of the filing of the notice of
appeal in all cases, including those in which there was no hearing or for which no transcript is ordered.

Short Case Style: Pearson, et al. vs Kemp, et al.

District Court No.:_1:20-cv-04809 Date Notice of Appeal Filed: 12/7/20 Court of Appeals No.:.20-14579
(if Available)

CHOOSE ONE: CO No hearing 1 No transcript is required for appeal purposes i All necessary transcript(s) on file
[11 AM ORDERING A TRANSCRIPT OF THE F OLLOWING PROCEEDINGS:

Check appropriate box(es) and provide all information requested:
HEARING DATE(S) JUDGE/MAGISTRATE COURT REPORTER NAME(S)

 

CL) Pre-Trial Proceedings
CO Trial

 

C1 Sentence

 

01 Plea

C1 Other
METHOD OF PAYMENT:

C] ICERTIFY THAT I HAVE CONTACTED THE COURT REPORTER(S) AND HAVE MADE SATISFACTORY
ARRANGEMENTS WITH THE COURT REPORTER(S) FOR PAYING THE COST OF THE TRANSCRIPT.

[CL] CRIMINAL JUSTICE ACT. My completed AUTH-24 requesting authorization for government payment of transcripts has been uploaded in

eVoucher and is ready for submission to the magistrate judge or district judge [if appointed by the district court] or to the circuit judge [if

ordered by or appointed by the circuit court]. [A transcript of the following proceedings will be provided ONLY IF SPECIFICALLY

AUTHORIZED in Item 13 on the AUTH-24: Voir Dire; Opening and Closing Statements of Prosecution and Defense; Prosecution Rebuttal;
Jury Instructions. ]

 

Ordering Counsel/Party: Harry W. MacDougald, counsel for Appellants

Name of Firm: Caldwell, Propst & DeLoach, LLP
Address: 2 Ravinia Dr., Suite 1600, Atlanta, GA 30346
E-mail; _hmacdougald@cpdlawyers.com

! certify that I have completed and filed PART I wilh the District Court ¢ k and the Court of Appeals Clerk, sent a copy to the appropriate Court

Reporter(s) if ordering a transcript, and served ali parties. Vy, \ aWY
DATE: a4 USo / 2) SIGNED: : Je L) a Attorney for. Appellants

/
PART II. COURT REPORTER ACKNOWLEDGMENT
Court Reporter to complete and file with the District Court Clerk within [4 days of receipt. The Court Reporter shall send a copy to

the Court of Appeals Clerk and to all parties.
Date Transcript Order received:
Cl] Satisfactory arrangements for paying the cost of the transcript were completed on:

L] Satisfactory arrangements for paying the cost of the transcript have not been made.

No. of hearing days: Estimated no. of transcript pages: Estimated filing date:

DATE: SIGNED: Phone No.:

NOTE: The transcript is due to be filed within 30 days of the date satisfactory arrangements for paying the cost of the
transcript were completed unless the Court Reporter obtains an extension of time to file the transcript.

PART UI. NOTIFICATION THAT TRANSCRIPT HAS BEEN FILED IN DISTRICT COURT
Court Reporter to complete and file with the District Court Clerk on date of filing transcript in District Court. The Court
Reporter shall send a copy to the Court of. Appeals Clerk on the same date.

This is to certify that the transcript has been completed and filed with the district court on (date):

Phone No.: 404-843-1956

 

 

Actual No. of Volumes and Hearing Dates:
Date: Signature of Court Reporter:

 

 

Rev. 12/17
